370 F.2d 359
CASTLE & COOKE, INC. (Assignee of Dole Corporation), Appellant,v.OULEVAY, S. A., Appellee.
Patent Appeal No. 7697.
United States Court of Customs and Patent Appeals.
January 5, 1967.

William G. MacKay, San Francisco, Cal. (Charles R. Allen, Jr., Washington, D. C., of counsel) for appellant.
Before WORLEY, Chief Judge, and RICH, SMITH, and ALMOND, Judges, and Judge WILLIAM H. KIRKPATRICK.*
WORLEY, Chief Judge.


1
Oulevay seeks registration of "Farandole,"1 based on its Swiss registration, for use on "biscuits, wafers, prepared pastries, gelatin desserts, and pastry mix."


2
Castle & Cooke, Inc. oppose on prior use and registration of the mark "Dole" for canned and frozen fruits, canned fruit juices, canned vegetables and vegetable juices, and canned pie filling.


3
In dismissing the opposition, the board held:


4
In the instant case, applicant's "Farandole" is an arbitrary and unitary term, and while it may include "Dole" as a portion thereof, such term is so merged into applicant's mark that it loses its individual identity therein; and the marks of the parties, when viewed in their entireties, do not look alike or sound alike. It is concluded, therefore, that "Farandole" and "Dole" do not so resemble one another as to lead to a likelihood of confusion, mistake or deception.


5
We find nothing in the record, including appellant's testimony and registrations, nor in the decisions relied on by appellant, to convince us that the board committed reversible error in dismissing appellant's opposition.


6
The decision is affirmed.


7
Affirmed.



Notes:


*
 Senior District Judge, Eastern District of Pennsylvania, sitting by designation


1
 The application (Serial No. 123,830, filed July 12, 1961) states that "Farandole" means "a lively Provençal dance in sextuple measure."